     Case 5:19-cv-00704-VAP-JC Document 25 Filed 06/01/20 Page 1 of 1 Page ID #:690



 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11    MARIA G.S.D.R.,2                               Case No. 5:19-cv-00704-VAP-JC
12                              Plaintiff,
13                      v.                           JUDGMENT
14
15    ANDREW SAUL, Commissioner
      of Social Security,
16
17                             Defendant.
18          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19 Social Security is REVERSED AND THIS MATTER IS REMANDED for further
20 administrative action consistent with the Report and Recommendation of United
21 States Magistrate Judge.
22 DATED: June 1, 2020
23                                           _______________________________________
24                                           HONORABLE VIRGINIA A. PHILLIPS
25                                           UNITED STATES DISTRICT JUDGE
26
            2
27           Plaintiff’s name is partially redacted to protect his privacy in compliance with Federal
     Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.
